  Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.271 Page 1 of 16




Daniel M. Baczynski, Bar No. 15530
BACZYNSKI LAW, PLLC
12339 S. 800 E., Ste 101
Draper, UT 84020
(708) 715-2234
dan@bskilaw.com
Attorneys for Plaintiffs


                        THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


  JOHN FULLMER, JOSH BURT, SEAN
  MCINTYRE, SABRINA PROVO,                                    AMENDED COMPLAINT

         On behalf of Plaintiffs and Class,                   JURY TRIAL DEMANDED

  vs.
                                                              Case No: 4:20-cv-00143-DN-PK
  A-1 COLLECTION AGENCY, LLC, and
  MOAB VALLEY HEALTHCARE, INC.                                Judge: David Nuffer

         Defendants.


        Plaintiffs JOHN FULLMER, JOSH BURT, SEAN MCINTYRE, and SABRINA

PROVO, by and through their attorneys of record, makes a demand for a jury trial and complains

of Defendants, A-1 Collection Agency, LLC (A-1), and Moab Valley Healthcare, Inc. as follows:

                                JURISDICTION AND VENUE

   1. This Court has federal question jurisdiction over the Fair Debt Collection Practices Act

   claims.

   2. Venue is proper because the cause of action arose in the State of Utah.

   3. Defendants are subject to personal jurisdiction within the State of Utah because Defendants

   engaged in business activities within the State of Utah.




                                                                                                    1
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.272 Page 2 of 16




                                             PARTIES

 4. Plaintiffs were at all times relevant residents of the State of Utah.

 5. At all relevant times, Plaintiffs were above the age of 18.

 6. Defendant A-1 is a Colorado Limited Liability Company.

 7. Defendant A-1 engages in debt collection in the State of Utah.

 8. A-1’s business is to receive debts in default and then pursue collection of the debts, directly

     or indirectly, through instrumentalities of interstate commerce or the mails. Any debt of

     Plaintiffs that A-1 alleges it acquired was in default when A-1 acquired it.

 9. A-1 is a “debt collector” as defined by the Fair Debt Collection Practices Act, 15 U.S.C. §

     1692a (6).

 10. None of the exceptions to the term “debt collector” under the FDCPA apply to A-1.

 11. Moab Valley Healthcare is a Utah corporation operating under the business name Moab

     Regional Hospital.

                                  GENERAL ALLEGATIONS

 12. This case has to do with the intentional and reckless disclosure by Defendants of patients’

     confidential information in the furtherance of debt collection.

 13. Moab Regional Hospital provides medical services to Utah residents in the Grand County

     region.

 14. When patients default on their payment obligations, Moab Regional Hospital refers the

     defaulted accounts to A-1 for collection.

 15. Upon authorization from Moab Regional Hospital, A-1 files suits in Utah courts in

     furtherance of Defendants’ collection efforts.

 16. A-1 acts as an agent of Moab Regional Hospital when attempting to collect Moab



                                                                                                      2
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.273 Page 3 of 16




    Regional Hospital’s debts.

 17. During the course of litigation, A-1 will file an “Itemized Statement” from Moab

    Regional Hospital.

 18. The “Itemized Statement” is not redacted in any form or fashion and is available for

    viewing by the public as a public record.

 19. The “Itemized Statement” includes: (1) the Patient’s Name; (2) the Patient’s Unredacted

    Account Number; (3) the Patient’s Full Unredacted Social Security Number; (4) the

    Patient’s Address; (5) the Patient’s Phone Number; (6) the Patient’s Date of Birth; (7) the

    Patient’s Employer Information; and (8) the Patient’s Detailed Insurance Information.

 20. The “Itemized Statement” also includes a “Charge History” full of protected health

    information, including a full list of medical procedures, costs, and services, with the date

    each item was provided and the cost of each item.

 21. Social security numbers are consider protected personal information under Utah Code 13-

    44-101.

 22. Under Utah Code 13-44-201, “any person who conducts business in the state and

    maintains personal information shall… prevent unlawful use or disclosure of personal

    information…”.

 23. Utah Judicial Council Code of Judicial Administration Rule 4-202.09 provides “[i]f the

    following non-public information is required in a public record, only the designated

    information shall be included: social security number: last four digits; financial or

    account number: last four digits…

 24. Defendants were not required to disclose Plaintiffs’ social security number and account

    numbers to prevail in litigation.



                                                                                               3
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.274 Page 4 of 16




 25. Even if Defendants were required to disclose Plaintiffs’ social security number and

    account numbers, they recklessly disclosed full social security and account numbers

    without the required redactions.

 26. Rule 4-202.09 further requires “[i]f it is necessary to provide the court with private

    personal identifying information, it must be provided in a cover sheet or other severable

    document, which is classified as private”.

 27. Defendants failed to classify the “Itemized Statement” as private.

 28. Had the “itemized Statement” been classified as private, the public would not have been

    able to access Plaintiffs’ private information.

 29. When Plaintiffs disclosed their social security numbers to Defendants, they believed

    Defendants would take proper precautions to prevent the public disclosure of their social

    security numbers.

 30. Public disclosure of their social security numbers puts an individual at higher risk for

    identity fraud.

 31. HIPAA further prohibits the public disclosure of protected health information.

 32. HIPAA was enacted to protect the privacy of patients and ensure patient data is

    appropriately secured.

 33. As a medical provider, Moab Regional Hospital is governed by HIPAA.

 34. To the extent HIPAA does not independently govern A-1 Collections due to its role as a

    debt collector, A-1 was still required to abide by HIPAA because it was acting as an

    agent of Moab Regional Hospital.

 35. As an assignee of the debt, A-1 had no greater rights to the debt than the assignor Moab

    Regional Hospital.



                                                                                                4
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.275 Page 5 of 16




 36. As Moab Regional Hospital could not disclose protected health information as part of its

    collection efforts, so too was A-1 prohibited in its collection efforts.

 37. Moreover, Plaintiffs had an independent expectation that their health information would

    not be disclosed to the public.

 38. Defendants violated HIPAA and Plaintiffs’ reasonable expectations that their health

    information would not be disclosed to the public.

 39. The public disclosure of protected health information revealed Plaintiffs’ private

    concerns to the world.

 40. It is unknown who or how many individuals may have accessed the “itemized

    statements” and it is impossible to recall any information that may have been gleaned

    from the “itemized statements”.

    The Fair Debt Collection Practices Act

 41. The FDCPA was enacted because existing consumer protection laws were found to be

    inadequate to protect the honest but unfortunate debtor based on abundant evidence of

    abusive, deceptive, and unfair debt collection practices by many debt collectors which

    contributed to the number of personal bankruptcies, marital instability, loss of jobs, and

    invasions of individual privacy. 15 U.S.C. §§ 1692(a) and 1692(b) (emphasis added).

 42. Congress adopted the FDCPA with the “express purpose to eliminate abusive debt

    collection practices by debt collectors, and to ensure that those debt collectors who

    refrain from using abusive debt collection practices are not competitively disadvantaged.”

    Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573 (2010)

    (emphasis added) (internal quotation marks omitted); 15 U.S.C. § 1692(e); see also S.

    Rep. No. 95-382, at 4 (1977), reprinted in 1977 U.S.C.C.A.N. 1695, 1698 (the Act was



                                                                                                 5
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.276 Page 6 of 16




    meant to suppress unfair and deceptive debt-collection practices).

 43. Defendants publicly disclosed confidential information associated with the Plaintiffs

    during Defendants’ pursuit of collecting the Debt.

 44. By including highly confidential health and personal information, the Defendants

    intentionally disclosed private facts about Plaintiffs. Defendants and their agents saved money

    by filing the itemized statements unredacted instead of expending time and effort to protect debtors’

    confidential information.

 45. Defendants’ disclosure of Plaintiffs’ highly confidential health and personal health

    information in the Collection Action was not to achieve the objects of the Collection

    Action; indeed, the confidential medical information and personal information that was

    exposed were absolutely unnecessary in the efforts to collect the Debt.

    Facts Related to Plaintiff Fullmer

 46. On March 11, 2020, A-1 Collection filed suit (Case No. 209700044) against John

    Fullmer in pursuit of a Moab Regional Hospital debt.

 47. Moab Regional Hospital authorized A-1 to pursue collection through litigation.

 48. On August 31, 2020, A-1 filed a motion for default judgment.

 49. Defendants attached “Itemized Statements” as an exhibit to the motion for default

    judgment.

 50. The “Itemized Statement” disclosed private information, including Plaintiff’s social

    security number and private health information for public access.

 51. Plaintiff has hired counsel to have the “Itemized Statement” to classify the document as

    private and has incurred costs and expenses in his efforts to do so.

 52. Plaintiff has suffered emotional distress resulting in physical manifestations as a result of



                                                                                                            6
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.277 Page 7 of 16




    the public disclosure of private information.

 53. Defendants’ actions have further put Plaintiff at risk of identity theft.

    Facts Related to Plaintiff Burt

 54. On January 30, 2019, A-1 Collection filed suit (Case No. 199700017) against Josh Burt

    in pursuit of a Moab Regional Hospital debt.

 55. Moab Regional Hospital authorized A-1 to pursue collection through litigation.

 56. On April 23, 2019, A-1 filed a motion for default judgment.

 57. Defendants attached “Itemized Statements” as an exhibit to the motion for default

    judgment.

 58. The “Itemized Statement” disclosed private information, including Plaintiff’s social

    security number and private health information for public access.

 59. Plaintiff has hired counsel to have the “Itemized Statement” to classify the document as

    private and has incurred costs and expenses in his efforts to do so.

 60. Plaintiff has suffered emotional distress resulting in physical manifestations as a result of

    the public disclosure of private information.

 61. Defendants’ actions have further put Plaintiff at risk of identity theft.

    Facts Related to Plaintiff McIntyre

 62. On September 26, 2019, A-1 Collection filed suit (Case No. 190301597) against Sean

    McIntyre in pursuit of a Moab Regional Hospital debt.

 63. Moab Regional Hospital authorized A-1 to pursue collection through litigation.

 64. On December 2, 2019, A-1 filed a motion for default judgment.

 65. Defendants attached “Itemized Statements” as an exhibit to the motion for default

    judgment.



                                                                                                 7
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.278 Page 8 of 16




 66. The “Itemized Statement” disclosed private information, including Plaintiff’s social

    security number and private health information for public access.

 67. Plaintiff has hired counsel to have the “Itemized Statement” to classify the document as

    private and has incurred costs and expenses in his efforts to do so.

 68. Plaintiff has suffered emotional distress resulting in physical manifestations as a result of

    the public disclosure of private information.

 69. Defendants’ actions have further put Plaintiff at risk of identity theft.

    Facts Related to Plaintiff Provo

 70. On January 20, 2020, A-1 Collection filed suit (Case No. 209700006) against Sabrina

    Provo in pursuit of a Moab Regional Hospital debt.

 71. Moab Regional Hospital authorized A-1 to pursue collection through litigation.

 72. On June 29, 2020, A-1 filed a motion for default judgment.

 73. Defendants attached “Itemized Statements” as an exhibit to the motion for default

    judgment.

 74. The “Itemized Statement” disclosed private information, including Plaintiff’s social

    security number and private health information for public access.

 75. Plaintiff has hired counsel to have the “Itemized Statement” to classify the document as

    private and has incurred costs and expenses in her efforts to do so.

 76. Plaintiff has suffered emotional distress resulting in physical manifestations as a result of

    the public disclosure of private information.

 77. Defendants’ actions have further put Plaintiff at risk of identity theft.




                                                                                                 8
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.279 Page 9 of 16




                             FIRST CLAIM FOR RELIEF
                    Violation of the Fair Debt Collection Practices Act
                       Fullmer, McIntyre, Provo and Class Claims
                                  Against A-1 Collections

 78. Plaintiffs incorporate by reference all preceding paragraphs.

 79. Plaintiffs are “consumers” as defined by 15 U.S.C. § 1692a(3).

 80. Plaintiffs and those similarly situated are “consumers” as defined by 15 U.S.C. § 1692a(3)

    because they are natural persons allegedly obligated to pay a debt, in which the money,

    property, insurance, or services, which was the subject of the transaction, was primarily for

    personal, family and/or household purposes.

 81. The Debt is consumer “debt” as defined by 15 U.S.C. § 1692a(5).

 82. The debts alleged to be owed by the Plaintiffs and those similarly situated are consumer

    “debts” as defined by 15 U.S.C. § 1692a(5).

 83. Defendant A-1 is a “debt collector” as defined by 15 U.S.C. § 1692a(6) and the

    interpretations thereof.

 84. Defendant engaged in unfair and deceptive acts and practices in violation of 15 U.S.C. §§

    1692e and 1692f, by including highly confidential health and personal information.

    Defendant intentionally disclosed private facts about Plaintiffs. Rather than incur the costs

    for redaction and compliance, Defendant and its agents saved money by submitting

    unredacted itemized statements disclosing protected health information .

 85. Defendant engaged in harassment and abuse in connection with the collection of a debt in

    violation of 15 U.S.C. § 1692d by including highly confidential health and personal

    information. Defendant intentionally disclosed private facts about Plaintiffs. Rather than

    incur the costs for redaction and compliance, Defendant and its agents saved money by

    submitting unredacted itemized statements disclosing protected health information.

                                                                                                    9
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.280 Page 10 of 16




 86. Defendant also violated 15 U.S.C. § 1692b where third parties, including court staff, have

    reviewed the unredacted itemized statements filed as part of the collection action.

 87. Congress specifically identified “invasions of individual privacy” as an abusive debt

    collection practice it intended to eliminate through the FDCPA. § 1692.

 88. The disclosure of private information has routinely been found a violation of the FDCPA.

    See Douglass v. Convergent Outsourcing, 765 F.3d 299, 306 (3d Cir. 2014) (finding

    disclosure of private information violated the FDCPA); Walker v. Fabrizio & Brook, P.C.,

    No. 17-11034, 2017 WL 5068340, at *6 (E.D. Mich. Nov. 2, 2017) (publication of private

    information on foreclosure notice beyond requirement of state law was a plausible FDCPA

    claim); McClanahan v. Medicredit, Inc., No. 3:19-CV-00163, 2020 WL 6204419, at *10

    (M.D. Tenn. Oct. 22, 2020) (disclosure of sensitive medical information to Consumer

    Financial Protection Bureau presented question of fact for jury as to FDCPA claim)

 89. Plaintiffs are entitled to actual and statutory damages for violations of the FDCPA.

                              SECOND CLAIM FOR RELIEF
                    Violation of the Utah Consumer Sales Practice Act
                             Individuals (All) and Class Claim
                                    Against Defendants

 90. Plaintiffs incorporate the foregoing allegations.

 91. The Utah Consumer Sales Practices Act is to be construed liberally to protect consumers

    from suppliers who commit deceptive and unconscionable sales practices and to protect

    suppliers who in good faith comply with the provisions of this act. UTA § 13-11-2(2) and

    (6).

 92. Defendants are both “suppliers” under the Utah Consumer Sales Practices Act.

 93. Plaintiffs are “consumers” as defined under the Utah Consumer Sales Practices Act.




                                                                                                  10
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.281 Page 11 of 16




 94. Defendant engaged in unfair and deceptive acts and practices in violation of 15 U.S.C. §§

    1692e, 1692e(2), 1692e(5), 1692e(10) and 1692f, by including highly confidential health

    and personal information. Defendant intentionally disclosed private facts about Plaintiffs.

    Defendant used protected health information for the improper and unlawful purpose of

    gaining leverage in connection with their attempt to collect a debt.

 95. By disclosing protected health information, Defendants violated HIPAA.

 96. By disclosing social security numbers, Defendants violated the Utah Judicial Council Code

    of Judicial Administration.

 97. Defendants also received an unfair advantage over local debt collectors and medical

    providers who follow the law and go to the cost and expense of attaining compliance with

    Utah's laws and HIPAA.

 98. Defendants purposefully engaged in these activities knowingly and intentionally to harm

    consumers and gain an advantage over its competitors.

 99. Plaintiffs seek a declaration on behalf of the Plaintiff class members, that Defendants

    cannot disclose protected health information and confidential personal information.

 100.       Defendants should be enjoined from continuing its practice of disclosing

    protected health and personal information.

 101.       Plaintiff Class Members are entitled to their actual damages from the disclosure of

    protected health and personal information.

 102.       Plaintiff Class Members are also entitled to statutory damages of $2,000 under the

    Utah Consumer Sales Practice Act for the harm caused by Defendants’ unlawful attempts

    to collect on a debt.




                                                                                                  11
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.282 Page 12 of 16




                             THIRD CLAIM FOR RELIEF
                     Intrusion upon Seclusion / Invasion of Privacy
                            Individuals (All) and Class Claim
                                   Against Defendants

 103.      Plaintiffs incorporate the foregoing allegations.

 104.      Defendants published Plaintiffs’ protected health information and private

    information.

 105.      Plaintiffs had a reasonable expectation that Defendants would maintain the

    disclosed information confidential.

 106.      The protected health and private information pertained to Plaintiffs’ private affairs.

 107.      The disclosure of Plaintiffs’ private affairs would be highly offensive to the

    reasonable person.

                            FOURTH CLAIM FOR RELIEF
                                        Negligence
                             Individual (All) and Class Claim
                                   Against Defendants

 108.      Plaintiffs incorporate the foregoing allegations.

 109.      Defendants held themselves out and attested to behold themselves to HIPPA with

    the Plaintiffs’ personal health information.

 110.      Defendants held themselves out and attested to keep confidential Plaintiffs’ private

    information

 111.      The public disclosure of confidential medical records breached Defendants’ duties

    of care under “HIPPA”.

 112.      The public disclosure of Plaintiffs’ private information, including social security

    numbers, breached Defendants’ duties of care.

 113.      Plaintiffs and others have suffered a compensable loss arising from Defendants’


                                                                                              12
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.283 Page 13 of 16




    breach of their duties.

                                     CLASS ALLEGATIONS

 114.      Plaintiffs brings these claims on behalf of two classes pursuant to Rule of Civil

    Procedure 23(a) and 23(b)(3).

 115.      The “FDCPA Class” consists of (a) all individuals in Utah (b) against whom A-1 (c)

    publicly disclosed social security numbers or protected health information (d) where the

    disclosure was made between December 2, 2019, to the present.

 116.      The “Utah Class” consists of (a) all individuals in Utah (b) against whom

    Defendants (c) publicly disclosed social security numbers or protected health information

    (d) where the disclosure was made between December 2, 2016, to the present.

 117.      On information and belief, the classes are so numerous that joinder of all members

    in not practicable. The information relating to the precise number of persons who fall within

    the respective classes is within the control of Defendants.

 118.      There are questions of law and fact common to the members of each class, which

    common questions predominate over any questions relating to individual class members.

    The predominant common questions are (a) whether Defendants could lawfully disclose

    social security numbers or protected health information to the public; (b) whether public

    disclosure of confidential information while pursuing debt collection constitutes a violation

    of the FDCPA or UCSPA; (c) whether public disclosure of confidential information

    constitutes an intrusion upon seclusion / invasion of privacy; (d) whether public disclosure

    of confidential information constitute negligence.

 119.      Plaintiffs’ claims are typical of the claims of the respective class members. All are

    based on the same factual and legal theories.



                                                                                                   13
 Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.284 Page 14 of 16




   120.         Plaintiffs will fairly and adequately represent the members of each class and has

       retained counsel experienced in consumer class actions and UCSPA litigation.

   121.         A declaration of law and injunctive relief is appropriate for the members of the Utah

       Class.

   122.         A class action is superior for the fair and efficient adjudication of the claims of the

       two classes, in that:

           a. Individual actions are not economically feasible;

           b. Members of the class are likely to be unaware of their rights;

           c. Congress intended class actions to be an enforcement mechanism under the FDCPA.

           d. Utah’s legislature intended class actions to be an enforcement mechanism under the

                UCSPA.

       WHEREFORE, the Court should enter judgment in favor of Plaintiffs and the class

members and against Defendants for:

       (1) Certify the two enumerated Classes and appoint Plaintiffs as the class representatives

           and their counsel as class counsel;

       (2) Award the FDCPA and UCSPA Class statutory damages and actual damages consisting

           of any amount collected by the A-1;

       (3) Grant the two Classes damages (including punitive damages), declaratory, and

           injunctive relief against Defendants;

       (4) Award Plaintiffs their actual, statutory damages in an amount to be determined at trial;

       (5) Award Plaintiffs and the Classes punitive damages;

       (6) Attorney’s fees, litigation expenses, and cost of suit under the FDCPA and UCSPA; and

       (7) Such other and further relief as the Court deems proper.



                                                                                                          14
Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.285 Page 15 of 16




                DATED: September 13, 2021.

                                         BACZYNSKI LAW, PLLC

                                         /s/    Daniel Baczynski
                                         Attorneys for Plaintiff




                                                                        15
 Case 4:20-cv-00143-DN Document 34 Filed 09/13/21 PageID.286 Page 16 of 16




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 13th day of September, 2021, I filed a true and accurate copy of

AMENDED COMPLAINT with the Court through its ECF filing system, with service

automatically provided on all opposing counsel of record.

                                                              /s/ Daniel Baczynski




                                                                                                 16
